Citation Nr: 0740175	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  99-11 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis.
 

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The appeal had included the veteran's claim for VA 
pension benefits.  The veteran's claims were remanded by the 
Board for further development in May 2005.  By rating action 
in June 2007, the RO granted the veteran's pension claim.  
Accordingly, only the veteran's sarcoidosis claim is still in 
appellate status before the Board. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2005 Board decision, in part, remanded the veteran's 
claim for service connection for sacoidosis to obtain the 
veteran's medical and personnel records from his period of 
service from June 1982 to September 1997 in the New York Army 
National Guard, including verification of the dates of the 
veteran's active duty, active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the New York Army 
National Guard.  

In July 2006, the RO received from the New York Division of 
Military and Naval Affairs copies of all documents available 
from that facility.  These records indicate that the veteran, 
after his period of active duty in the United States Marine 
Corps from April 1973 to April 1977, enlisted in the United 
States Marine Corps Reserve from April 1977 to March 1981, 
which service was not on active duty, followed by service in 
the New York Army National Guard from June 1982 until his 
discharge to the Retired Reserve in October 1997.  

While some records were obtained from the New York Army 
National Guard, it is apparent that the not all of the 
veteran's medical records from his time in the reserves were 
obtained.  Furthermore, the actual dates of the veteran's 
periods of ACDUTRA and INACDUTRA were not obtained.  New York 
State did not provide any information that might help locate 
the veteran's service records, or the date when records were 
transferred to another organization.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the remand orders of the Board or 
the Court are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Consequently, the Board concludes that 
additional development is needed to attempt to obtain any 
service records related to the veteran's Army National Guard 
service and/or Marine Corps Reserve service, and to verify 
the dates of any periods of active duty, ACDUTRA and/or 
INACDUTRA.  In addition, the RO should request all medical 
records from the veteran's Army National Guard and/or Marine 
Corps Reserve service that might be available. 

The veteran will also have an opportunity to receive the 
notice required by the United States Court of Appeals for 
Veterans Claims (Court) in its March 2006 opinion in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
ratings and effective dates for the claims 
on appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Verify any periods of active duty, 
ACDUTRA, and/or INACDUTRA for the veteran's 
service in the United States Marine Corps 
Reserve (April 1977 to March 1981) and in 
the New York Army National Guard (June 1982 
to October 1997).  Also obtain all medical 
records for the veteran's service in the 
Marine Corps Reserve and the Army National 
Guard.  In requesting these records, follow 
the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  Upon completion of the above requested 
development reconsider the veteran's claim.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


